number release date id office uilc cca-1024773-12 ------------ from ------------------ sent wednesday date pm to ------------------------------------------------ cc ------------------------- subject re c question the general explanation of the tax_reform_act_of_1986 pub law date explains at page first full paragraph that congress intended that income derived from the lease of a vessel not used to transport cargo or persons for hire be characterized as ocean activity income and be sourced in the country of residence of the person earning the income as prescribed in section of the act rather than as transportation_income both bareboat charters and time or voyage charters were treated as transportation services under pre-1984 act rules while the first sentence of this paragraph refers to bareboat charter hire the quoted language refers to the lease of a vessel and should apply to both bareboat and time or voyage charters if the day rate paid to the vessel operator for moving the vessel from norway to the gulf is just for moving the vessel and not for transporting cargo or persons then under this meaning it should be characterized as ocean activity income if the day rate is for transporting cargo or persons as well it would be transportation_income
